Exhibit 10.1

 

LIMITED CONSENT AND

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Limited Consent and Amendment No. 2 to Credit Agreement, dated as of
February 25, 2009 (this “Amendment”), is entered into by and among FINLAY FINE
JEWELRY CORPORATION, a Delaware corporation (“Finlay”), CARLYLE & CO. JEWELERS
LLC, a Delaware limited liability company (“Carlyle”), L. CONGRESS, INC., a
Florida corporation (“Congress”) (Finlay, Carlyle and Congress are sometimes
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”), the other Credit Parties signatory hereto, the Lenders signatory
hereto (the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as a Lender and as Agent for the Lenders (in such capacity,
“Agent”) under the Credit Agreement described below.

RECITALS

A.        The Borrowers, the other Credit Parties, the Agent and the Lenders are
parties to that certain Fourth Amended and Restated Credit Agreement, dated as
of November 9, 2007 (as amended, supplemented or otherwise modified and in
effect, the “Credit Agreement”). Capitalized terms used herein without
definition are so used as defined in the Credit Agreement and Annex A thereto.

B.        The Borrowers have requested that the Agent and the Lenders consent to
the proposed restructuring of their business in connection with which the
Borrowers propose to cease selling Inventory at locations subject to License
Agreements, terminate such License Agreements and close certain stand-alone
specialty stores (the “Restructuring Plan”) in accordance with the budget
attached hereto as Annex A hereto (the “Approved Budget”).

C.        In connection with the Restructuring Plan, Borrowers have requested
that the Agent and Lenders consent to the proposed sale of all of Borrowers’
Inventory, furniture, fixtures and equipment located in the fine jewelry
departments at Bloomingdales stores (the “Bloomingdales Departments”) for a
total cash purchase price equal to at least the aggregate cash consideration
described in that separate letter agreement dated February 25, 2009 between the
Agent and Finlay with respect thereto (the “Bloomingdales Inventory
Transaction”).

D.        In connection with the foregoing, Borrowers have requested that the
Agent and Lenders agree to amend the Credit Agreement, consent to certain
transactions and waive certain requirements of the Credit Agreement, all as more
fully set forth herein and subject to the terms and conditions set forth herein.

 

E.

These Recitals shall be construed as part of this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

--------------------------------------------------------------------------------



1.         Limited Consent and Waiver. Subject to the satisfaction of the
conditions precedent to the effectiveness of this Amendment set forth in Section
4 below, as of the date hereof, the Agent and the Lenders hereby agree as
follows:

1.1.          Pursuant to Section 6.8(o) of the Credit Agreement, the Lenders
hereby consent to the sale of the Borrowers’ Inventory and other assets
contemplated by and in accordance with the terms of the Restructuring Plan.
Except as otherwise required by the Credit Agreement, the net cash proceeds of
such sales shall be applied to prepay the Obligations in the order set forth in
Section 1.3(c) of the Credit Agreement.

1.2.          Pursuant to Section 6.8(o) of the Credit Agreement, the Lenders
hereby consent to the Bloomingdales Inventory Transaction and to the release of
the Agent’s Liens on the Borrowers’ Inventory, furniture, fixtures and equipment
located in the Bloomingdales Departments at closing of such Transaction, subject
to the following conditions:

(a)       The total cash purchase price paid in the Bloomingdales Inventory
Transaction shall be equal to at least the purchase price described in Recital C
above.

(b)       The entire net cash proceeds of the Bloomingdales Inventory
Transaction shall be applied to prepay the Loans and correspondingly reduce the
applicable Commitments, with the order of application as provided in Section
1.3(c) of the Credit Agreement. If as a result of the foregoing reductions the
Tranche B Revolving Loan Commitment shall be reduced, the Borrowers shall also
pay the fee contemplated by Section 1.9(e) in connection therewith.

1.3.          The Lenders hereby waive any Default or Event of Default arising
under Section 8.1(n) as a direct result of any License Termination Events
contemplated by the Restructuring Plan.

2.         Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent to the effectiveness of this Amendment set forth in Section
4 below, the Credit Agreement is hereby amended as of the date hereof as
follows:

2.1.          The aggregate “Commitments” are hereby reduced to $300,000,000
comprised of $262,500,000 of Tranche A Revolving Loan Commitments and
$37,500,000 of Tranche B Revolving Loan Commitments. Such reductions to each
Lender’s Commitment shall be made as specified in Section 1.3(a) of the Credit
Agreement.

2.2.          Section 1.5(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(a)       Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders, in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates: (i)
with respect to the Tranche A Revolving Credit Advances, the Index Rate plus the
Applicable Tranche A Revolver Index Margin per annum or, at the election of
Borrower Representative, the applicable LIBOR Rate plus the Applicable Tranche A
LIBOR Margin per annum, (ii) with respect to the Swing Line Loan, the Index Rate
plus the Applicable Tranche A Revolver Index Margin per annum, and, (iii) with
respect to the Tranche B Revolving Credit Advances, the Index Rate plus the

 

 

2

 

 

 

 

 

--------------------------------------------------------------------------------



Applicable Tranche B Revolver Index Margin per annum or, at the election of
Borrower Representative, the applicable LIBOR Rate plus the Applicable Tranche B
Revolving LIBOR Margin per annum.

 

Commencing on February 26, 2009, the Applicable Margins are as follows:

 

 

Applicable Tranche A Revolver Index Margin

3.00%

 

 

Applicable Tranche A Revolver LIBOR Margin

4.75%

 

 

Applicable Tranche B Revolver Index Margin

5.50%

 

 

Applicable Tranche B Revolver LIBOR Margin

7.25%”

2.3.          Section 3.5 of the Credit Agreement is hereby amended to delete
the last sentence thereof in its entirety.

2.4.          Section 3.23 of the Credit Agreement is hereby amended to delete
the terms thereof in their entirety and to substitute the phrase “[Intentionally
Omitted.]” therefor.

2.5.          Section 6.3(a) of the Credit Agreement is hereby amended by (i)
replacing the “.” at the end of clause (xix) with a “,” and (ii) adding as a new
clause (xx) the following: “(xx) Indebtedness secured by Liens permitted by
Section 6.7(o).”

2.6.          The reference to “November 9, 2012” set forth in clause (a) of the
defined term “Commitment Termination Date” set forth in Annex A to the Credit
Agreement is hereby deleted and replaced with a reference to “February 25,
2010.”

2.7.          The defined term “Inventory Advance Rate” set forth in Annex A to
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“‘Inventory Advance Rate’ means 82.5%; provided, that if any License Agreement
is not renewed, or notice is received by Agent or a Credit Party that a License
Agreement will not be renewed or will be terminated, the Inventory Advance Rate
with respect to that portion of the Eligible Inventory located at the locations
affected by such non-renewal or termination shall be 72.5%; provided further
that on and after March 1, 2009, the “Inventory Advance Rate” with respect to
any Inventory located at a location governed by a License Agreement (including
any Inventory at such a location on or after February 19, 2009 and moved to
another location), shall be 72.5%.

2.8.          Clause (d) of Annex E to the Credit Agreement is hereby amended to
delete the terms thereof in their entirety and to substitute the phrase
“[Intentionally Omitted.]” therefor.

3.         Covenants. From and after the effectiveness of this Amendment each
Credit Party executing this Amendment jointly and severally agrees as to all
Credit Parties that from and after the date hereof until the Termination Date it
shall comply with the following covenants and agreements and that the failure to
so comply shall constitute an immediate Event of Default

 

 

3

 

 

 



 

--------------------------------------------------------------------------------



under the Credit Agreement (without any requirement for notice or the benefit of
any grace period):

3.1.          No later than March 26, 2009, the Borrowers shall have consummated
the Bloomingdales Inventory Transaction and received a cash purchase price in
connection therewith at least equal to the purchase price described in Recital C
above.

3.2.          Commencing on March 3, 2009, no later than noon (New York time) on
each Tuesday, the Credit Parties shall deliver to the Agent a report (a “Weekly
Report”), in form and substance satisfactory to the Agent, regarding the
financial results of the Credit Parties and their Subsidiaries, which report
shall, (i) with respect to the first report to be delivered, cover the period
commencing at midnight (New York time) on February 22, 2009 (the “Start Date”)
and ending as of 11:59 PM (New York time) on the immediately succeeding
Saturday, (ii) with respect to the second report to be delivered, cover the
period commencing on the Start Date and ending as of 11:59 PM (New York time) on
the second succeeding Saturday, (iii) with respect to the third report to be
delivered, cover the period commencing on the Start Date and ending as of 11:59
PM (New York time) on the third succeeding Saturday, (iv) with respect to the
fourth report to be delivered, cover the period commencing on the Start Date and
ending as of 11:59 PM (New York time) on the fourth succeeding Saturday, (v)
with respect to each report to be delivered thereafter, cover the four-calendar
week period ending as of 11:59 PM (New York time) on the immediately preceding
Saturday and the cumulative period ending as of such date and commencing on the
Start Date, and, (vi) in each case, include line-by-line variance reports on a
cumulative basis for the applicable period(s), comparing actual sales, total
operating receipts, total operating disbursements and total non-operating cash
disbursements for such period(s) to amounts set forth in the Approved Budget,
together with an explanation of any variances from the Approved Budget and
supporting details therefor, in form and substance reasonably acceptable to the
Agent. The periods described in clauses (i) through (v) above are hereinafter
referred to as the “Weekly Reporting Periods”.

3.3.          For each Weekly Reporting Period, the Borrowers shall not permit
(i) sales or cash receipts (a) for the first Weekly Reporting Period to be less
than 80% of the amount of sales and total operating receipts set forth in the
Approved Budget for such Weekly Reporting Period, (b) for the second Weekly
Reporting Period to be less than 85% of the amount of sales and total operating
receipts set forth in the Approved Budget for such Weekly Reporting Period and
(c) for each Weekly Reporting Period thereafter to be less than 90% of the
amount of sales and total operating receipts set forth in the Approved Budget
for such Weekly Reporting Period or (ii) disbursements (a) made during the first
Weekly Reporting Period to be greater than 120% of the aggregate amount of the
sum of (x) total operating disbursements and (y) total non-operating cash
disbursements set forth in the Approved Budget for such Weekly Reporting Period,
(b) made during the second Weekly Reporting Period to be greater than 115% of
the aggregate amount of the sum of (x) total operating disbursements and (y)
total non-operating cash disbursements set forth in the Approved Budget for such
Weekly Reporting Period and (c) made during each Weekly Reporting Period
thereafter to be greater than 110% of the aggregate amount of the sum of (x)
total operating disbursements and (y) total non-operating cash disbursements set
forth in the Approved Budget for such Weekly Reporting Period. Calculations of
sales and

 

 

4

 

 

 



 

--------------------------------------------------------------------------------



operating receipts relating to the Bloomingdales Inventory Transaction (and any
related sales and operating receipt amounts included in the Approved Budget)
shall be excluded for purposes of the foregoing calculations. Any breach of or
failure to comply with such requirements shall constitute an immediate Event of
Default; provided that, if the Borrowers fail to comply with the minimum total
operating receipts requirement set forth above for any Weekly Reporting Period,
such failure shall not constitute an Event of Default if the Borrowers comply
with the minimum total operating receipts requirement for the immediately
succeeding Weekly Reporting Period; provided, further that in no event shall the
Borrowers fail to comply with the minimum total operating receipts requirement
more than once for any four consecutive Weekly Reporting Periods.

3.4.          No later than March 8, 2009, the Borrowers shall cause (i) not
less than 90% (based on the value thereof at the Borrowers’ cost) of the
Consignment Inventory offered for sale at all locations subject to License
Agreements as of February 21, 2009 and (ii) not less than 90%, or such lesser
percentage as agreed to by the Agent, but in no event less than 85% (in each
case, based on the value thereof at the Borrowers’ cost), of the Consignment
Inventory offered for sale as of February 21, 2009 at the stand-alone specialty
store locations proposed to be closed pursuant to the Restructuring Plan, to be
removed from the sales floor and no longer offered for sale. The remaining
amount of such Consignment Inventory (other than de minimis amounts
inadvertently left in any location) shall be so removed no later March 18, 2009
unless and solely to the extent that the Agent has received written advice of a
liquidation firm appointed in accordance with Section 3.6 below to the effect
that retaining all or a portion of such remaining amount at such locations will
positively affect the overall recovery of the Borrowers with respect to the
liquidation of their own Inventory. All such Consignment Inventory so removed
shall be promptly returned to the applicable consignor.

3.5.          The Borrowers shall not at any time acquire Inventory in amounts
in excess of the amounts set forth in the Approved Budget, other than special
orders.

3.6.          Not later than March 16, 2009, Borrowers shall appoint a
liquidation firm or liquidation firms satisfactory to the Agent for the purposes
of carrying out the liquidation of Inventory contemplated by the Restructuring
Plan, which appointment(s) shall been made on terms and pursuant to
documentation satisfactory to the Agent.

3.7.          No later than the earliest to occur of (i) March 26, 2009, (ii)
the consummation of the Bloomingdales Inventory Transaction and (iii) a breach
by any Credit Party of any of the covenants set forth in Sections 3.1 through
3.6, the Borrowers shall pay to the Agent for the ratable benefit of each Lender
executing this Amendment on or prior to March 6, 2009, in addition to the
closing fee referred to in Section 4.4 below, an additional closing fee in an
amount equal to 0.625% of the aggregate Commitment of each such Lender (after
giving effect to the reduction of the Commitments contemplated by this
Amendment), which closing fee constitutes an Obligation and shall be fully
earned on the effective date of this Amendment and non-refundable upon payment
thereof.

4.         Condition to Effectiveness. The effectiveness of this Amendment is
expressly conditioned upon the satisfaction of each of the following conditions
precedent in a manner acceptable to the Agent no later than 5:00 PM (New York
time) on February 26, 2009:

 

 

5

 

 

 



 

--------------------------------------------------------------------------------



4.1.          The Agent shall have received counterparts of this Amendment duly
executed by the Agent, the Requisite Lenders, the Borrowers and the other Credit
Parties.

4.2.          Finlay shall have appointed a chief restructuring officer
acceptable to the Agent, which appointment shall been made on terms and pursuant
to documentation satisfactory to the Agent, including a requirement that such
chief restructuring officer shall report directly to the board of directors and
the chief executive officer of Finlay.

 

4.3.

No Default or Event of Default shall have occurred and be continuing.

4.4.          The Agent shall have received in immediately available funds, (i)
for the ratable benefit of each Lender executing this Amendment, a closing fee
in an amount equal to 0.625% of the aggregate Commitment of each such Lender
(after giving effect to the reduction of the Commitments contemplated by this
Amendment), which closing fee shall be fully earned and non-refundable upon
payment thereof, (ii) such other fees as agreed to by separate letter agreement
between the Agent and the Borrower Representative and (iii) payment of all other
attorneys’ and consultants’ fees and expenses owing pursuant to the Credit
Agreement.

4.5.          The Agent shall have received copies of the resolutions of the
board of directors (or equivalent governing body) of each of the Borrowers and
the other Credit Parties approving the execution, delivery and performance of
this Amendment.

4.6.          The Agent shall have received such other documents, instruments or
certificates as it shall have reasonably requested with respect to the
transactions described herein.

5.

General Release.

5.1.          In consideration of, among other things, the amendments and
limited consent provided for herein and any other financial accommodations that
the Agent and/or any Lender elect to extend to the Borrowers and/or the other
Credit Parties, each Borrower and each other Credit Party (on its own behalf and
on behalf of its respective Subsidiaries) forever waives, releases and
discharges any and all claims (including, without limitation, cross-claims,
counterclaims, rights of setoff and recoupment), causes of action, demands,
suits, costs, expenses and damages that they now have or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Released Claims”), against the Agent and/or any Lender (in their respective
capacities as such) and any of their respective Subsidiaries and Affiliates, and
each of their respective successors, assigns, officers, directors, employees,
agents, attorneys and other advisors or representatives (collectively, the
“Released Parties”); provided that in each case such Released Claim is based in
whole or in part on facts, events or conditions, whether known or unknown,
existing on or prior to the date of this Amendment and that arise out of or are
related to any of the following: (i) the negotiation, preparation, execution or
administration of the Credit Agreement or any other Loan Document, or the taking
of any enforcement action or any other action in connection therewith; (ii) the
negotiation, preparation or execution of this Amendment; or (iii) any other
matter, action or claim pertaining to or arising in connection with the Credit
Agreement, the other Loan Documents, the Obligations or the Collateral.

 

 

6

 

 

 



 

--------------------------------------------------------------------------------



5.2.          The receipt by any Borrower or any other Credit Party of any Loans
or other financial accommodations made by the Agent and/or any Lender after the
date hereof shall constitute a ratification, adoption and confirmation by the
Borrowers and the other Credit Parties of the foregoing general release of all
Released Claims against any and all Released Parties that are based in whole or
in part on facts, events or conditions, whether known or unknown, existing on or
prior to the date of receipt of any such Loans or other financial
accommodations. The Borrowers and other Credit Parties further agree to forever
refrain from commencing, instituting or prosecuting any lawsuit, action or other
proceeding against any and all Released Parties with respect to any and all
Released Claims expressly released herein. In entering into this Amendment, each
Borrower and each of the other Credit Parties has consulted with and been
represented by counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section 5 shall survive the termination or expiration of the Credit
Agreement and each other Loan Document and the payment of any or all of the
Obligations.

6.

Reference to and Effect Upon the Credit Agreement and Other Loan Agreements.

6.1.          Except as expressly modified hereby, the Credit Agreement, the
Notes and each other Loan Document shall remain in full force and effect and
each is hereby ratified and confirmed by each of the Borrowers and the other
Credit Parties. Without limiting the foregoing, the Liens granted pursuant to
the Collateral Documents shall continue in full force and effect and the
guaranty of the Guarantors shall continue in full force and effect and is hereby
ratified and affirmed.

6.2.          On and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
and amended hereby, and each reference in any other Loan Document to the Credit
Agreement shall be and mean a reference to the Credit Agreement as amended
hereby.

6.3.          The execution, delivery and effect of this Amendment shall be
limited precisely as written and, except as set forth herein, shall not be
deemed to (a) be a consent to any waiver of any term or condition or to any
amendment or modification of any term or condition, of the Credit Agreement or
any other Loan Document or (b) prejudice any right, power or remedy that the
Agent or any Lender now has or may have in the future under or in connection
with the Credit Agreement or any other Loan Document.

7.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. A counterpart
signature page delivered by fax or PDF e-mail shall be as effective as delivery
of an originally executed counterpart.

8.         Costs and Expenses. As provided in Section 11.3 of the Credit
Agreement, the Borrowers shall pay the fees, costs and expenses incurred by the
Agent in connection with the preparation, execution and delivery of this
Amendment (including, without limitation, reasonable

 

 

7

 

 

 



 

--------------------------------------------------------------------------------



attorneys’ fees).

9.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF NEW YORK.

10.       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

BORROWERS:

 

FINLAY FINE JEWELRY CORPORATION

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

CARLYLE & CO. JEWELERS LLC

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 
 

L. CONGRESS, INC.

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

 

--------------------------------------------------------------------------------



OTHER CREDIT PARTIES:

 

FINLAY ENTERPRISES, INC.

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

FINLAY JEWELRY, INC.

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

FINLAY MERCHANDISING & BUYING LLC

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

EFINLAY, INC.

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

PARK PROMENADE, LLC

 

By:

  /s/ Arthur E. Reiner

Name:

Arthur E. Reiner

Title:

 

 

 

 

Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

 

--------------------------------------------------------------------------------



 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

 

 

By:

  /s/  Charles Chiodo

Name:

Charles Chiodo

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

 



 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.

 

By:

  /s/  Paul Phelan

Name:

Paul Phelan

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:

  /s/  Dave Luce

Name:

Dave Luce

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



WELLS FARGO RETAIL FINANCE, LLC

 

By:

  /s/  Connie Liu

Name:

Connie Liu

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



BURDALE FINANCIAL LIMITED

 

By:

  /s/  Phillip R. Webb

Name:

Phillip R. Webb

Title:

Director

 



By:

  /s/  Antonio Barbieri

Name:

Antonio Barbieri

Title:

Duly Authorized Signatory



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



CAPITAL ONE LEVERAGE FINANCE CORP.

(f/k/a NORTH FORK BUSINESS CAPITAL CORPORATION)

 

By:

  /s/  Robert R. Wallace

Name:

Robert R. Wallace

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



ISRAEL DISCOUNT BANK OF NEW YORK

 

By:

  /s/  Barry Solomon

Name:

Barry Solomon

Title:

FVP

 



By:

  /s/  Neal Lardner

Name:

Neal Lardner

Title:

VP



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION

 

By:

  /s/  John Trieu

Name:

John Trieu

Title:

V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



CRYSTAL CAPITAL ONSHORE WAREHOUSE LLC

As duly authorized:

Crystal Capital Fund Management, L.P. as designated manager

 

by: Crystal Capital Fund Management GP, LLC

its: General Partner

 

By:

  /s/  Robert DeAngelo

Name:

Robert DeAngelo

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

--------------------------------------------------------------------------------



CRYSTAL CAPITAL OFFSHORE WAREHOUSE LTD.

As duly authorized:

Crystal Capital Fund Management, L.P. as designated manager

 

by: Crystal Capital Fund Management GP, LLC

its: General Partner

 

By:

  /s/  Scott P. Lennon

Name:

Scott P. Lennon

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement

 

 

 



 

--------------------------------------------------------------------------------



Annex A

to Amendment

 

Approved Budget

 

[See attached.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

 